Case 1:18-cv-06612-DLI-JRC Document 56 Filed 07/08/20 Page 1 of 2 PagelD #: 337

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

_ SCRIPTS WHOLESALE, INC., )
)
Plaintiff, ) Case No,: 1:18-cv-06612-
) DLI-JO
v. )
) AFFIDAVIT OF
_ MAINSPRING DISTRIBUTION LLC and EDVIN ) VAHE OVASAPYAN
OVASAPYAN, )
)
Defendants. )

 

STATE OF PENNSYLVANIA )
COUNTY OF MONTGOMERY
VAHE OVASAPYAN, being duly sworn, hereby deposes and states:

1. On November 19, 2018, the date the above-captioned matter was commenced, I was the
managing member of Mainspring Distribution, LLC (“Mainspring”). As such, I have personal
knowledge of the matters contained in this affidavit.

2, I submit this affidavit on behalf of Mainspring and in response to the June 19, 2020 Order
of the Honorable Judge Dora L. Irizzary directing that Mainspring file an affidavit attesting to the
citizenship of each of its members.

3. On November 19, 2018, there were two members of Mainspring: me and Ria Philip.

4. On November 19, 2018, 1 was a citizen of the State of New York. I moved to New York
from California in 2015, I have attached a copy of the New York Identification Card I obtained

when I moved to New York hereto as Exhibit A. I have also attached a copy of my New York

Driver’s License hereto as Exhibit B. On November 19, 2018 I maintained an apartment at
_ Case 1:18-cv-06612-DLI-JRC Document 56 Filed 07/08/20 Page 2 of 2 PagelD #: 338

5. So that I can more easily commute to work at Mainspring’s headquarters in Broomall,
Pennsylvania, in 2018 I also rented an apartment in Pennsylvania and obtained a Pennsylvania

Driver’s License. A copy of my Pennsylvania Driver’s License is annexed hereto as Exhibit C.

6. On October 26, 2018, I closed on the purchase of a condominium yO
ee: “Condominium”). At that time, | did not intend for the

Condominium to be my primary residence. Instead, I intended to remain domiciled in New York
City and to use the Condominium to serve as a place to stay during the work week, I did not move
into the Condominium until 2019.

7, Today, I no longer maintain a residence in New York and I currently reside in the
Condominium. Nevertheless, I still consider New York City to be my home as it is where I
maintain my social circle and work as a disc jockey. To that end, J continue to maintain a New
York City identification card, a copy of which is annexed hereto as Exhibit D.

8. Upon information, on November 19, 2018, Ria Philip was a citizen of the State of
Pennsylvania. Upon information, today, Ria Philip continues to be a citizen of the State of
Pennsylvania.

9. In or around November 2018, Mainspring ceased conducting business and as of today’s

{G-—==

Vahe Ovasapyan

date, the company is no longer in operation.

Singed and sworn to before me on this /_ day
of July 2020

<4
Notafy Public 2

  

Commonwealth of Pennsylvania ° Notary Seal
BRIAN T HURLEY - Notary Pubiic
pontgomery County
My Commission Expires May §, 2023
Commission Number 1289352 ;

       
      
 
